DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in a controlling manner” is considered ambiguous terminology that does not define the metes and bounds of the claim; the phrase “in a time-dependent manner” is considered ambiguous terminology that does not define the metes and bounds of the claim; the limitation “the flushing process” has insufficient antecedent basis for this limitation in the claim; and the phrase “in a manner depending on the water pressure” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 4, the limitation “the control unit” has insufficient antecedent basis for this limitation in the claim; and the phrase “for control purposes” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 7, the claim limitation “means that are adjusted to couple the position of valve associated with a consumer with the position of said flushing valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 8, the limitation “the flushing control process” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitation “the flushing control process” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “the public water supply mains” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase “in a controlling manner” is considered ambiguous terminology that does not define the metes and bounds of the claim; the limitation “the flushing process” has insufficient antecedent basis for this limitation in the claim; the phrase “in a manner depending on the water pressure” is considered ambiguous terminology that does not define the metes and bounds of the claim; and the limitation “the flushing control process” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the limitation “the control unit” has insufficient antecedent basis for this limitation in the claim; and the phrase “for control purposes” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 17, the claim limitation “means that are adjusted to couple the position of valve associated with a consumer with the position of said flushing valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely states that the means are a way of coupling the position of the valves that could be done electrically or mechanically. Such disclosure is considered insufficient since it is not clear how or with what structure they are “coupled”, since a means structure is not required to accomplish such a function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 18, the limitation “a the control device” is unclear what the applicant is referring to since it is unclear if applicant is introducing a different control device or referring to the previously introduced control device; and the phrase “in a time-dependent manner” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 20, the limitation “the public water supply mains” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the phrase “in a controlling manner” is considered ambiguous terminology that does not define the metes and bounds of the claim; the limitation “the flushing process” has insufficient antecedent basis for this limitation in the claim; the phrase “in a manner depending on the water pressure” is considered ambiguous terminology that does not define the metes and bounds of the claim; and the limitation “the flushing control process” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, the limitation “the control unit” has insufficient antecedent basis for this limitation in the claim; and the phrase “for control purposes” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 27, the claim limitation “means that are adjusted to couple the position of valve associated with a consumer with the position of said flushing valve” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely states that the means are a way of coupling the position of the valves and that could be done electrically or mechanically. Such disclosure is considered insufficient since it is not clear how or with what structure they are “coupled”, and a structure is not required to accomplish such a function since merely opening the valve of the consumer will decrease the fluid pressure within the device to assure the flushing valve is closed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 29, the phrase “in a time-dependent manner” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 30, the limitation “the public water supply mains” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-13, 17-23, and 27-30 as far as they are definite is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. Patent No. 7,240,853).
Regarding claim 1, Taylor discloses a flushing device (Figs. 1-15) that is connectable to a potable water system (20) for flushing at least one water line (12), comprising a flushing valve (84, Column 8 lines 22-47), a control line (132, Column 9 lines 34-54) that is connected to the flushing valve (84) in a controlling manner and a control device (134) that controls a position of the flushing valve (84) via the control line (132) in a time-dependent manner (Column 5 lines 48-55), wherein said flushing device is 
Regarding claim 2, Taylor discloses the flushing device (Figs. 1-15) wherein the control device (134) comprises a mechanical, hydraulic and/or electronic control element (diaphragm of valve 44) and controls said flushing process such that flushing does not occur when said control element (diaphragm of valve 44) perceives a drop in the water pressure in the water system (like when dispensers 16 are opened).
Regarding claim 3, Taylor discloses the flushing device (Figs. 1-15) comprising a mechanically preloaded check valve (diaphragm valve 44 functions as a pilot actuated check valve, Column 8 lines 5-21) as a control element (44) that is disposed in the direction of flow upstream (Fig. 9) of said flushing valve (84) and that opens in the direction of said flushing valve (84).
Regarding claim 7, Taylor discloses the flushing device (Figs. 1-15) further comprising means that are adjusted to couple the position of a valve (16) associated with a consumer with the position of said flushing valve (84) such that opening said valve (16) associated with the consumer causes (maintains the fluid pressure at 44) said flushing valve (84) to close.
Regarding claim 8, Taylor discloses the flushing device (Figs. 1-15) wherein a measured water temperature (Column 9 lines 34-54) is incorporated into the flushing control process of the control device (134).
Regarding claim 9, Taylor discloses the flushing device (Figs. 1-15) wherein a measured water consumption (measures temperature of the consumed water) is incorporated into the flushing control process of the control device (134).
Regarding claim 10, Taylor discloses the flushing device (Figs. 1-15) wherein said flushing device (Fig. 1) is connected to said potable water system (20), said potable water system (20) comprises said water line (12) and a connection (18) to the public water supply mains (20), and the water line (12) leads to at least one consumer (16).
Regarding claim 11, Taylor discloses a flushing device (Figs. 1-15) that is connectable to a potable water system (20) for flushing at least one water line (12), comprising a flushing valve (84), a control line (132) that is connected to the flushing valve (84 ) in a controlling manner and a control device 
Regarding claim 12, Taylor discloses the flushing device (Figs. 1-15) wherein the control device (134) comprises a mechanical, hydraulic and/or electronic control element (diaphragm of valve 44) and controls said flushing process such that flushing does not occur when said control element (diaphragm of valve 44) perceives a drop in the water pressure in the water system (like when dispensers 16 are opened).
Regarding claim 13, Taylor discloses the flushing device (Figs. 1-15) comprising a mechanically preloaded check valve (diaphragm valve 44 functions as a pilot actuated check valve, Column 8 lines 5-21) as a control element (44) that is disposed in the direction of flow upstream (Fig. 9) of said flushing valve (84) and that opens in the direction of said flushing valve (84).
Regarding claim 17, Taylor discloses the flushing device (Figs. 1-15) further comprising means that are adjusted to couple the position of a valve (16) associated with a consumer with the position of said flushing valve (84) such that opening said valve (16) associated with the consumer causes (maintains the fluid pressure at 44) said flushing valve (84) to close.
Regarding claim 18, Taylor discloses the flushing device (Figs. 1-15) wherein a the control device (134) is configured to control a position of the flushing valve (84) via the control line (132) in a time-dependent manner (Column 5 lines 48-55).
Regarding claim 19, Taylor discloses the flushing device (Figs. 1-15) wherein a measured water consumption (measure temperature of the consumed water, Column 9 lines 34-54) is incorporated into the flushing control process of the control device (134).
Regarding claim 20, Taylor discloses the flushing device (Figs. 1-15) wherein said flushing device is connected to said potable water system (20), said potable water system comprises said water line (12) and a connection (18) to the public water supply mains, and the water line (12) leads to at least one consumer (16).
Regarding claim 21, Taylor discloses a flushing device (Figs. 1-15) that is connectable to a potable water system (20) for flushing at least one water line (12), comprising a flushing valve (84), a control line (132) that is connected to the flushing valve (84) in a controlling manner and a control device (134) that controls a position of the flushing valve (84) via the control line (132), wherein said flushing device is adapted to control the flushing process in a manner depending on the water pressure (valve 44 depends on water pressure and functions as a pilot actuated check valve as disclosed in Column 8 lines 5-47), and wherein a measured water consumption (measures temperature of the water consumed, Column 9 lines 34-54) is incorporated into the flushing control process of the control device (134).
Regarding claim 22, Taylor discloses the flushing device (Figs. 1-15) wherein the control device (134) comprises a mechanical, hydraulic and/or electronic control element (diaphragm of valve 44) and controls said flushing process such that flushing does not occur when said control element (diaphragm of valve 44) perceives a drop in the water pressure in the water system (like when dispensers 16 are opened).
Regarding claim 23, Taylor discloses the flushing device (Figs. 1-15) comprising a mechanically preloaded check valve (diaphragm valve 44 functions as a pilot actuated check valve, Column 8 lines 5-21) as a control element (44) that is disposed in the direction of flow upstream (Fig. 9) of said flushing valve (84) and that opens in the direction of said flushing valve (84).
Regarding claim 27, Taylor discloses the flushing device (Figs. 1-15) further comprising means that are adjusted to couple the position of a valve (16) associated with a consumer with the position of said flushing valve (84) such that opening said valve (16) associated with the consumer causes (maintains the fluid pressure at 44) said flushing valve (84) to close.
Regarding claim 28, Taylor discloses the flushing device (Figs. 1-15) wherein a measured water temperature (Column 9 lines 34-54) is incorporated into the flushing control process of the control device (134).
Regarding claim 29, Taylor discloses the flushing device (Figs. 1-15) wherein the control device (134) is configured to control a position of the flushing valve (84) via the control line (132) in a time-dependent manner (Column 5 lines 48-55).
Regarding claim 30, Taylor discloses the flushing device (Figs. 1-15) wherein said flushing device is connected to said potable water system (20), said potable water system (20) comprises said water line (12) and a connection (18) to the public water supply mains, and the water line (12) leads to at least one consumer (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14-16, and 24-26 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 7,240,853) in view of Hank et al. (Pub. US 2019/0330091).
Regarding claims 4, 14, and 24, Taylor discloses the flushing device (Figs. 1-15) comprising a sensor (130) as a control element, disposed in the direction of flow upstream (Fig. 7) of said flushing valve (84), wherein the control unit (134) is in communication with said sensor (130) and connected to said flushing valve (84) for control purposes (Column 9 lines 34-54), the control device (134) being adapted in such a way that said flushing valve (84) is switched de-energized or blocked based on a signal of said pressure sensor (130), but lacks disclosure wherein the sensor is a pressure sensor.
Hank et al. teach a flushing device (Figs. 1-6) that uses either temperature or pressure sensors (66) for knowing when it is time to flush (paragraph 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor of Taylor with a pressure sensor as taught by Hank et 

Regarding claims 5, 15, and 25, Hank et al. (modified above) teach wherein said pressure sensor (66) is formed as a pressure switch (encompassed by the disclosed pressure sensors, paragraph 104).
Regarding claim 6, 16, and 26, Hank et al. (modified above) teach wherein said pressure sensor (66) is formed as a pressure measuring device (encompassed by the disclosed pressure sensors, paragraph 104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753